PER CURIAM.
The trial court in this case entered final judgment denying a petition for adoption, upon a finding of an inadequate diligent search with regard to constructive service on the biological father. We agree with the adoptive parents’ argument that having found service of process to be inadequate, the trial court should have permitted additional time to effect proper service, rather than denying the petition outright. See Condotel Bahamas, Ltd. v. Leavell Bahamas, Ltd., 276 So.2d 189 (Fla. 4th DCA1973). See also Fla. R. Civ. P. 1.070 (providing in part “[w]hen any process is returned not executed or returned improperly executed for any defendant, the party causing its issuance shall be entitled to such additional process against the unserved party as is required to effect service.”)
The order under review is reversed and the cause remanded.